UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: March 31 Date of reporting period: July 1, 2012 - June 30, 2013 PROXY VOTING RECORDS Crescent Mid Cap Macro Fund There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report with respect to which the registrant was entitled to vote. Crescent Strategic Income Fund There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report with respect to which the registrant was entitled to vote. CRESCENT LARGE CAP MACRO FUND PROXY VOTING RECORDS THE COCA-COLA COMPANY Security Meeting Type Special Ticker Symbol KO Meeting Date 10-Jul-2012 ISIN US1912161007 Agenda 933646385 - Management For/Against Item Proposal Type Vote Management 01 TO AMEND ARTICLE FOURTH OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, TO INCREASE THE AUTHORIZED COMMON STOCK OF THE COMPANY FROM 5,600,000,000 SHARES, PAR VALUE $.25 PER SHARE, TO 11,200,000,000 SHARES, PAR VALUE $.25 PER SHARE, AND TO EFFECT A SPLIT OF THE ISSUED COMMON STOCK OF THE COMPANY BY CHANGING EACH ISSUED SHARE OF COMMON STOCK INTO TWO SHARES OF COMMON STOCK. Management For For VODAFONE GROUP PLC Security 92857W209 Meeting Type Annual Ticker Symbol VOD Meeting Date 24-Jul-2012 ISIN US92857W2098 Agenda 933661123 - Management For/Against Item Proposal Type Vote Management 1 TO RECEIVE THE COMPANY'S ACCOUNTS AND REPORTS OF THE DIRECTORS AND THE AUDITOR FOR THE YEAR ENDED 31 MARCH 2012 Management For For 2 TO RE-ELECT GERARD KLEISTERLEE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) Management For For 3 TO RE-ELECT VITTORIO COLAO AS A DIRECTOR Management For For 4 TO RE-ELECT ANDY HALFORD AS A DIRECTOR Management For For 5 TO RE-ELECT STEPHEN PUSEY AS A DIRECTOR Management For For 6 TO RE-ELECT RENEE JAMES AS A DIRECTOR Management For For 7 TO RE-ELECT ALAN JEBSON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) Management For For 8 TO RE-ELECT SAMUEL JONAH AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) Management For For 9 TO RE-ELECT NICK LAND AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) Management For For 10 TO RE-ELECT ANNE LAUVERGEON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) Management For For 11 TO RE-ELECT LUC VANDEVELDE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) Management For For 12 TO RE-ELECT ANTHONY WATSON AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) Management For For 13 TO RE-ELECT PHILIP YEA AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) Management For For 14 TO APPROVE A FINAL DIVIDEND OF 6.47 PENCE PER ORDINARY SHARE Management For For 15 TO APPROVE THE REMUNERATION REPORT OF THE BOARD FOR THE YEAR ENDED 31 MARCH 2012 Management For For 16 TO RE-APPOINT DELOITTE LLP AS AUDITOR Management For For 17 TO AUTHORISE THE AUDIT & RISK COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR Management For For 18 TO AUTHORISE THE DIRECTORS TO ALLOT SHARES Management For For S19 TO AUTHORISE THE DIRECTORS TO DIS- APPLY PRE-EMPTION RIGHTS Management For For S20 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SECTION 701, COMPANIES ACT 2006) Management For For 21 TO AUTHORISE POLITICAL DONATIONS AND EXPENDITURE Management For For S22 TO AUTHORISE THE CALLING OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING ON NOT LESS THAN 14 CLEAR DAYS' NOTICE Management For For THE MOSAIC COMPANY Security 61945C103 Meeting Type Annual Ticker Symbol MOS Meeting Date 04-Oct-2012 ISIN US61945C1036 Agenda 933680173 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: PHYLLIS E. COCHRAN Management For For 1B. ELECTION OF DIRECTOR: GREGORY L. EBEL Management For For 1C. ELECTION OF DIRECTOR: ROBERT L. LUMPKINS Management For For 1D. ELECTION OF DIRECTOR: WILLIAM T. MONAHAN Management For For 2. RATIFICATION OF ELECTION OF ONE DIRECTOR, HAROLD H. MACKAY. Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT OUR FINANCIAL STATEMENTS AS OF AND FOR THE YEAR ENDING MAY 31, 2013 AND THE EFFECTIVENESS OF INTERNAL CONTROL OVER FINANCIAL REPORTING AS OF MAY 31, 2013. Management For For 4. A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY-ON- PAY"). Management For For EATON CORPORATION Security Meeting Type Special Ticker Symbol ETN Meeting Date 26-Oct-2012 ISIN US2780581029 Agenda 933689575 - Management For/Against Item Proposal Type Vote Management 1. ADOPTING THE TRANSACTION AGREEMENT, DATED MAY 21, 2012, AMONG EATON CORPORATION, COOPER INDUSTRIES PLC, NEW EATON CORPORATION (F/K/A ABEIRON LIMITED), ABEIRON II LIMITED (F/K/A COMDELL LIMITED), TURLOCK B.V. AND TURLOCK CORPORATION, AS AMENDED BY AMENDMENT NO. 1 TO THE TRANSACTION AGREEMENT, DATED JUNE 22, 2012, AND APPROVING THE MERGER. Management For For 2. APPROVING THE REDUCTION OF CAPITAL OF NEW EATON TO ALLOW THE CREATION OF DISTRIBUTABLE RESERVES OF NEW EATON WHICH ARE REQUIRED UNDER IRISH LAW IN ORDER TO ALLOW NEW EATON TO MAKE DISTRIBUTIONS AND TO PAY DIVIDENDS AND REPURCHASE OR REDEEM SHARES FOLLOWING COMPLETION OF THE TRANSACTION. Management For For 3. APPROVING, ON AN ADVISORY BASIS, SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN EATON AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE TRANSACTION AGREEMENT. Management For For 4. APPROVING ANY MOTION TO ADJOURN THE SPECIAL MEETING, OR ANY ADJOURNMENTS THEREOF, TO ANOTHER TIME OR PLACE IF NECESSARY OR APPROPRIATE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For COACH, INC. Security Meeting Type Annual Ticker Symbol COH Meeting Date 07-Nov-2012 ISIN US1897541041 Agenda 933690287 - Management For/Against Item Proposal Type Vote Management 1. DIRECTOR Management 1 LEW FRANKFORT For For 2 SUSAN KROPF For For 3 GARY LOVEMAN For For 4 IVAN MENEZES For For 5 IRENE MILLER For For 6 MICHAEL MURPHY For For 7 STEPHANIE TILENIUS For For 8 JIDE ZEITLIN For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 Management For For 3. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION Management For For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 15-Nov-2012 ISIN US17275R1023 Agenda 933691708 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B. ELECTION OF DIRECTOR: MARC BENIOFF Management For For 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1D. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1E. ELECTION OF DIRECTOR: LARRY R. CARTER Management For For 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1I ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management For For 1J. ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For 1K. ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1L. ELECTION OF DIRECTOR: ARUN SARIN Management For For 1M. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE EXECUTIVE INCENTIVE PLAN. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 5. APPROVAL TO HAVE CISCO'S BOARD ADOPT A POLICY TO HAVE AN INDEPENDENT BOARD CHAIRMAN WHENEVER POSSIBLE. Shareholder Against For 6. APPROVAL TO REQUEST CISCO MANAGEMENT TO PREPARE A REPORT ON "CONFLICT MINERALS" IN CISCO'S SUPPLY CHAIN. Shareholder Against For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 28-Nov-2012 ISIN US5949181045 Agenda 933691784 - Management For/Against Item Proposal Type Vote Management 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 2. ELECTION OF DIRECTOR: DINA DUBLON Management For For 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 4. ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management For For 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 8. ELECTION OF DIRECTOR: HELMUT PANKE Management For For 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2013 (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For SHAREHOLDER PROPOSAL - ADOPT CUMULATIVE VOTING (THE BOARD RECOMMENDS A VOTE AGAINST THIS PROPOSAL) Shareholder Against For MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 31-Jan-2013 ISIN US61166W1018 Agenda 933717920 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: DAVID L. CHICOINE, PH.D. Management For For 1B. ELECTION OF DIRECTOR: ARTHUR H. HARPER Management For For 1C. ELECTION OF DIRECTOR: GWENDOLYN S. KING Management For For 1D. ELECTION OF DIRECTOR: JON R. MOELLER Management For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. Management For For 3. ADVISORY, (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO DECLASSIFY THE BOARD. Management For For 5. SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. Shareholder Against For EMERSON ELECTRIC CO. Security Meeting Type Annual Ticker Symbol EMR Meeting Date 05-Feb-2013 ISIN US2910111044 Agenda 933717261 - Management For/Against Item Proposal Type Vote Management 1. DIRECTOR Management 1 C.A.H. BOERSIG* No Vote N/A 2 J.B. BOLTEN* No Vote N/A 3 M.S. LEVATICH* No Vote N/A 4 R.L. STEPHENSON* No Vote N/A 5 A.A. BUSCH III# No Vote N/A 2. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. Management No Vote N/A 3. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management No Vote N/A 4. APPROVAL OF AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management No Vote N/A 5. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING THE ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder No Vote N/A ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 06-Feb-2013 ISIN IE00B4BNMY34 Agenda 933722945 - Management For/Against Item Proposal Type Vote Management 1. ACCEPTANCE, IN A NON-BINDING VOTE, OF THE FINANCIAL STATEMENTS FOR THE TWELVE MONTH PERIOD ENDED AUGUST 31, 2 Management For For 2A. RE-APPOINTMENT OF THE DIRECTOR: WILLIAM L. KIMSEY Management For For 2B. RE-APPOINTMENT OF THE DIRECTOR: ROBERT I. LIPP Management For For 2C. RE-APPOINTMENT OF THE DIRECTOR: PIERRE NANTERME Management For For 2D. RE-APPOINTMENT OF THE DIRECTOR: GILLES C. PELISSON Management For For 2E. RE-APPOINTMENT OF THE DIRECTOR: WULF VON SCHIMMELMANN Management For For 3. RATIFICATION, IN A NON-BINDING VOTE, OF APPOINTMENT OF KPMG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 AUTHORIZATION, IN A BINDING VOTE, OF THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION Management For For 4. APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS Management Against Against 5. APPROVAL OF AN AMENDMENT TO THE ACCENTURE PLC 2 PLAN Management For For 6. AUTHORIZATION TO HOLD THE 2014 ANNUAL GENERAL MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND Management For For 7. AUTHORIZATION OF ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES Management For For 8. DETERMINATION OF THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Management Against Against 9. SHAREHOLDER PROPOSAL: REPORT ON LOBBYING PRACTICES Shareholder Against For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 27-Feb-2013 ISIN US0378331005 Agenda 933725042 - Management For/Against Item Proposal Type Vote Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. Management Against Against 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." Shareholder Against For DEERE & COMPANY Security Meeting Type Annual Ticker Symbol DE Meeting Date 27-Feb-2013 ISIN US2441991054 Agenda 933725270 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: SAMUEL R. ALLEN Management For For 1B. ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1C. ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1D. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1E. ELECTION OF DIRECTOR: DIPAK C. JAIN Management For For 1F. ELECTION OF DIRECTOR: CLAYTON M. JONES Management For For 1G. ELECTION OF DIRECTOR: JOACHIM MILBERG Management For For 1H. ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For 1I. ELECTION OF DIRECTOR: THOMAS H. PATRICK Management For For 1J. ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1K. ELECTION OF DIRECTOR: SHERRY M. SMITH Management For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 3. RE-APPROVAL OF THE JOHN DEERE MID- TERM INCENTIVE PLAN. Management Against Against 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS DEERE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 05-Mar-2013 ISIN US7475251036 Agenda 933726397 - Management For/Against Item Proposal Type Vote Management 1A ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1I ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1J ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1K ELECTION OF DIRECTOR: MARC I. STERN Management For For 02 TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. Management Against Against 03 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, Management For For 04 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Against Against THE WALT DISNEY COMPANY Security Meeting Type Annual Ticker Symbol DIS Meeting Date 06-Mar-2013 ISIN US2546871060 Agenda 933727109 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B. ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1C. ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management For For 1D. ELECTION OF DIRECTOR: ROBERT A. IGER Management For For 1E. ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management For For 1F. ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1H. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1I. ELECTION OF DIRECTOR: SHERYL K. SANDBERG Management For For 1J. ELECTION OF DIRECTOR: ORIN C. SMITH Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2013. Management For For 3. TO APPROVE THE TERMS OF THE COMPANY'S AMENDED AND RESTATED 2002 EXECUTIVE PERFORMANCE PLAN, AS AMENDED. Management Against Against 4. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Against Against 5. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS. Shareholder Against For 6. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO FUTURE SEPARATION OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. Shareholder For Against SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 10-Apr-2013 ISIN AN8068571086 Agenda 933739382 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: TONY ISAAC Management For For 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1F. ELECTION OF DIRECTOR: ADRIAN LAJOUS Management For For 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: L. RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2012 FINANCIAL STATEMENTS AND DECLARATIONS OF DIVIDENDS. Management For For 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 5. TO APPROVE THE ADOPTION OF THE 2013 SCHLUMBERGER OMNIBUS INCENTIVE PLAN. Management For For 6. TO APPROVE THE ADOPTION OF AN AMENDMENT AND RESTATEMENT OF THE SCHLUMBERGER DISCOUNT STOCK PURCHASE PLAN. Management For For WEYERHAEUSER COMPANY Security Meeting Type Annual Ticker Symbol WY Meeting Date 11-Apr-2013 ISIN US9621661043 Agenda 933743773 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: DEBRA A. CAFARO Management For For 1B. ELECTION OF DIRECTOR: MARK A. EMMERT Management For For 1C. ELECTION OF DIRECTOR: DANIEL S. FULTON Management For For 1D. ELECTION OF DIRECTOR: JOHN I. KIECKHEFER Management For For 1E. ELECTION OF DIRECTOR: WAYNE W. MURDY Management For For 1F. ELECTION OF DIRECTOR: NICOLE W. PIASECKI Management For For 1G. ELECTION OF DIRECTOR: DOYLE R. SIMONS Management For For 1H. ELECTION OF DIRECTOR: RICHARD H. SINKFIELD Management For For 1I. ELECTION OF DIRECTOR: D. MICHAEL STEUERT Management For For 1J. ELECTION OF DIRECTOR: KIM WILLIAMS Management For For 1K. ELECTION OF DIRECTOR: CHARLES R. WILLIAMSON Management For For 2. PROPOSAL TO APPROVE THE WEYERHAEUSER COMPANY 2013 LONG- TERM INCENTIVE PLAN Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION Management For For 4. APPROVAL, ON AN ADVISORY BASIS, OF THE APPOINTMENT OF AUDITORS Management For For NESTLE S.A. Security Meeting Type Annual Ticker Symbol NSRGY Meeting Date 11-Apr-2013 ISIN US6410694060 Agenda 933753154 - Management For/Against Item Proposal Type Vote Management 1A APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NESTLE S.A. AND THE CONSOLIDATED FINANCIAL STATEMENTS OF THE NESTLE GROUP FOR Management For For 1B ACCEPTANCE OF THE COMPENSATION REPORT 2012 (ADVISORY VOTE) Management For For 2 RELEASE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND OF THE MANAGEMENT Management For For 3 APPROPRIATION OF PROFITS RESULTING FROM THE BALANCE SHEET OF NESTLE S.A. (PROPOSED DIVIDEND) FOR THE FINANCIAL YEAR 2012 Management For For 4A1 RE-ELECTION TO THE BOARD OF DIRECTOR: MR PETER BRABECK-LETMATHE Management For For 4A2 RE-ELECTION TO THE BOARD OF DIRECTOR: MR STEVEN G. HOCH Management For For 4A3 RE-ELECTION TO THE BOARD OF DIRECTOR: MS TITIA DE LANGE Management For For 4A4 RE-ELECTION TO THE BOARD OF DIRECTOR: MR JEAN-PIERRE ROTH Management For For 4B ELECTION TO THE BOARD OF DIRECTORS: MS EVA CHENG Management For For 4C RE-ELECTION OF THE STATUTORY AUDITORS: KPMG SA, GENEVA BRANCH Management For For 5 IN THE EVENT OF A NEW OR MODIFIED PROPOSAL BY A SHAREHOLDER DURING THE GENERAL MEETING, I INSTRUCT THE INDEPENDENT REPRESENTATIVE TO VOTE ACCORDING TO THE FOLLOWING INSTRUCTION: "FOR" VOTE IN ACCORDANCE WITH THE PROPOSAL OF THE BOARD OF DIRECTORS "AGAINST" VOTE AGAINST THE PROPOSAL OF THE BOARD OF DIRECTORS "ABSTAIN" ABSTAIN Management For For 6 MARK THE BOX AT THE RIGHT IF YOU WISH TO GIVE A PROXY TO THE INDEPENDENT REPRESENTATIVE, MR. JEAN-LUDOVIC HARTMANN (AS FURTHER DISCUSSED IN THE COMPANY'S INVITATION) Management For For TEXAS INSTRUMENTS INCORPORATED Security Meeting Type Annual Ticker Symbol TXN Meeting Date 18-Apr-2013 ISIN US8825081040 Agenda 933737693 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: R.W. BABB, JR. Management For For 1B. ELECTION OF DIRECTOR: M.A. BLINN Management For For 1C. ELECTION OF DIRECTOR: D.A. CARP Management For For 1D. ELECTION OF DIRECTOR: C.S. COX Management For For 1E. ELECTION OF DIRECTOR: P.H. PATSLEY Management For For 1F. ELECTION OF DIRECTOR: R.E. SANCHEZ Management For For 1G. ELECTION OF DIRECTOR: W.R. SANDERS Management For For 1H. ELECTION OF DIRECTOR: R.J. SIMMONS Management For For 1I. ELECTION OF DIRECTOR: R.K. TEMPLETON Management For For 1J. ELECTION OF DIRECTOR: C.T. WHITMAN Management For For 2. BOARD PROPOSAL REGARDING ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management Against Against 3. BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For EBAY INC. Security Meeting Type Annual Ticker Symbol EBAY Meeting Date 18-Apr-2013 ISIN US2786421030 Agenda 933756934 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: DAVID M. MOFFETT Management For For 1B. ELECTION OF DIRECTOR: RICHARD T. SCHLOSBERG, III Management For For 1C. ELECTION OF DIRECTOR: THOMAS J. TIERNEY Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against 3. STOCKHOLDER PROPOSAL REGARDING CORPORATE LOBBYING DISCLOSURE. Shareholder Against For 4. STOCKHOLDER PROPOSAL REGARDING PRIVACY AND DATA SECURITY. Shareholder Against For 5. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For HONEYWELL INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol HON Meeting Date 22-Apr-2013 ISIN US4385161066 Agenda 933739368 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For 1B. ELECTION OF DIRECTOR: KEVIN BURKE Management For For 1C. ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1D. ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1E. ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1F. ELECTION OF DIRECTOR: LINNET F. DEILY Management For For 1G. ELECTION OF DIRECTOR: JUDD GREGG Management For For 1H. ELECTION OF DIRECTOR: CLIVE HOLLICK Management For For 1I. ELECTION OF DIRECTOR: GRACE D. LIEBLEIN Management For For 1J. ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1K. ELECTION OF DIRECTOR: BRADLEY T. SHEARES Management For For 1L. ELECTION OF DIRECTOR: ROBIN L. WASHINGTON Management For For 2. APPROVAL OF INDEPENDENT ACCOUNTANTS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 4. INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 5. RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For 6. ELIMINATE ACCELERATED VESTING IN A CHANGE IN CONTROL. Shareholder Against For BB&T CORPORATION Security Meeting Type Special Ticker Symbol BBTPRE Meeting Date 23-Apr-2013 ISIN US0549374041 Agenda 933743355 - Management For/Against Item Proposal Type Vote Management 01 TO APPROVE AMENDMENTS TO THE RESTATED ARTICLES OF INCORPORATION, AS AMENDED, OF BB&T TO CHANGE THE PAYMENT DATES OF ITS PREFERRED STOCK DIVIDENDS TO CONFORM WITH THE PAYMENT DATE OF ITS COMMON STOCK DIVIDENDS AND CONFORM PREFERRED STOCK RECORD DATES. Management 02 TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING FOR ANY REASON. Management WELLS FARGO & COMPANY Security Meeting Type Annual Ticker Symbol WFC Meeting Date 23-Apr-2013 ISIN US9497461015 Agenda 933743696 - Management For/Against Item Proposal Type Vote Management 1A) ELECTION OF DIRECTOR: JOHN D. BAKER II Management For For 1B) ELECTION OF DIRECTOR: ELAINE L. CHAO Management For For 1C) ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1D) ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For 1E) ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For 1F) ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1G) ELECTION OF DIRECTOR: DONALD M. JAMES Management For For 1H) ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management For For 1I) ELECTION OF DIRECTOR: FEDERICO F. PENA Management For For 1J) ELECTION OF DIRECTOR: HOWARD V. RICHARDSON Management For For 1K) ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For 1L) ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1M) ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 1N) ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 3. PROPOSAL TO APPROVE THE COMPANY'S AMENDED AND RESTATED LONG-TERM INCENTIVE COMPENSATION PLAN. Management For For 4. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 5. STOCKHOLDER PROPOSAL TO ADOPT A POLICY REQUIRING AN INDEPENDENT CHAIRMAN. Shareholder For Against 6. STOCKHOLDER PROPOSAL TO PROVIDE A REPORT ON THE COMPANY'S LOBBYING POLICIES AND PRACTICES. Shareholder Against For 7. STOCKHOLDER PROPOSAL TO REVIEW AND REPORT ON INTERNAL CONTROLS OVER THE COMPANY'S MORTGAGE SERVICING AND FORECLOSURE PRACTICES. Shareholder Against For THE PNC FINANCIAL SERVICES GROUP, INC. Security Meeting Type Annual Ticker Symbol PNC Meeting Date 23-Apr-2013 ISIN US6934751057 Agenda 933744561 - Management For/Against Item Proposal Type Vote Management 1A ELECTION OF DIRECTOR: RICHARD O. BERNDT Management For For 1B ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For 1C ELECTION OF DIRECTOR: PAUL W. CHELLGREN Management For For 1D ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK Management For For 1E ELECTION OF DIRECTOR: KAY COLES JAMES Management For For 1F ELECTION OF DIRECTOR: RICHARD B. KELSON Management For For 1G ELECTION OF DIRECTOR: BRUCE C. LINDSAY Management For For 1H ELECTION OF DIRECTOR: ANTHONY A. MASSARO Management For For 1I ELECTION OF DIRECTOR: JANE G. PEPPER Management For For 1J ELECTION OF DIRECTOR: JAMES E. ROHR Management For For 1K ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For 1L ELECTION OF DIRECTOR: LORENE K. STEFFES Management For For 1M ELECTION OF DIRECTOR: DENNIS F. STRIGL Management For For 1N ELECTION OF DIRECTOR: THOMAS J. USHER Management For For 1O ELECTION OF DIRECTOR: GEORGE H. WALLS, JR. Management For For 1P ELECTION OF DIRECTOR: HELGE H. WEHMEIER Management For For 2 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4 A SHAREHOLDER PROPOSAL REGARDING A REPORT ON GREENHOUSE GAS EMISSIONS OF BORROWERS AND EXPOSURE TO CLIMATE CHANGE RISK. Shareholder Against For NOBLE ENERGY, INC. Security Meeting Type Annual Ticker Symbol NBL Meeting Date 23-Apr-2013 ISIN US6550441058 Agenda 933772914 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: JEFFREY L. BERENSON Management For For 1B. ELECTION OF DIRECTOR: MICHAEL A. CAWLEY Management For For 1C. ELECTION OF DIRECTOR: EDWARD F. COX Management For For 1D. ELECTION OF DIRECTOR: CHARLES D. DAVIDSON Management For For 1E. ELECTION OF DIRECTOR: THOMAS J. EDELMAN Management For For 1F. ELECTION OF DIRECTOR: ERIC P. GRUBMAN Management For For 1G. ELECTION OF DIRECTOR: KIRBY L. HEDRICK Management For For 1H. ELECTION OF DIRECTOR: SCOTT D. URBAN Management For For 1I. ELECTION OF DIRECTOR: WILLIAM T. VAN KLEEF Management For For 1J. ELECTION OF DIRECTOR: MOLLY K. WILLIAMSON Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management For For 3. TO APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE COMPANY'S 1992 STOCK OPTION AND RESTRICTED STOCK PLAN. Management For For 5. TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION. Management For For 6. TO APPROVE AN AMENDMENT TO THE COMPANY'S BY-LAWS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For THE COCA-COLA COMPANY Security Meeting Type Annual Ticker Symbol KO Meeting Date 24-Apr-2013 ISIN US1912161007 Agenda 933739596 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: HERBERT A. ALLEN Management No Vote N/A 1B. ELECTION OF DIRECTOR: RONALD W. ALLEN Management No Vote N/A 1C. ELECTION OF DIRECTOR: HOWARD G. BUFFETT Management No Vote N/A 1D. ELECTION OF DIRECTOR: RICHARD M. DALEY Management No Vote N/A 1E. ELECTION OF DIRECTOR: BARRY DILLER Management No Vote N/A 1F. ELECTION OF DIRECTOR: HELENE D. GAYLE Management No Vote N/A 1G. ELECTION OF DIRECTOR: EVAN G. GREENBERG Management No Vote N/A 1H. ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management No Vote N/A 1I. ELECTION OF DIRECTOR: MUHTAR KENT Management No Vote N/A 1J. ELECTION OF DIRECTOR: ROBERT A. KOTICK Management No Vote N/A 1K. ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management No Vote N/A 1L. ELECTION OF DIRECTOR: DONALD F. MCHENRY Management No Vote N/A 1M. ELECTION OF DIRECTOR: SAM NUNN Management No Vote N/A 1N. ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management No Vote N/A 1O. ELECTION OF DIRECTOR: PETER V. UEBERROTH Management No Vote N/A 1P. ELECTION OF DIRECTOR: JACOB WALLENBERG Management No Vote N/A 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Management No Vote N/A 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management No Vote N/A 4. APPROVE AN AMENDMENT TO THE COMPANY'S BY-LAWS TO PERMIT SHAREOWNERS TO CALL SPECIAL MEETINGS. Management No Vote N/A 5. SHAREOWNER PROPOSAL REGARDING A BOARD COMMITTEE ON HUMAN RIGHTS. Shareholder No Vote N/A GENERAL ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol GE Meeting Date 24-Apr-2013 ISIN US3696041033 Agenda 933750196 - Management For/Against Item Proposal Type Vote Management A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management No Vote N/A A2 ELECTION OF DIRECTOR: JOHN J. BRENNAN Management No Vote N/A A3 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management No Vote N/A A4 ELECTION OF DIRECTOR: FRANCISCO D'SOUZA Management No Vote N/A A5 ELECTION OF DIRECTOR: MARIJN E. DEKKERS Management No Vote N/A A6 ELECTION OF DIRECTOR: ANN M. FUDGE Management No Vote N/A A7 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management No Vote N/A A8 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management No Vote N/A A9 ELECTION OF DIRECTOR: ANDREA JUNG Management No Vote N/A A10 ELECTION OF DIRECTOR: ROBERT W. LANE Management No Vote N/A A11 ELECTION OF DIRECTOR: RALPH S. LARSEN Management No Vote N/A A12 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management No Vote N/A A13 ELECTION OF DIRECTOR: JAMES J. MULVA Management No Vote N/A A14 ELECTION OF DIRECTOR: MARY L. SCHAPIRO Management No Vote N/A A15 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management No Vote N/A A16 ELECTION OF DIRECTOR: JAMES S. TISCH Management No Vote N/A A17 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management No Vote N/A B1 ADVISORY APPROVAL OF OUR NAMED EXECUTIVES' COMPENSATION Management No Vote N/A B2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management No Vote N/A C1 CESSATION OF ALL STOCK OPTIONS AND BONUSES Shareholder No Vote N/A C2 DIRECTOR TERM LIMITS Shareholder No Vote N/A C3 INDEPENDENT CHAIRMAN Shareholder No Vote N/A C4 RIGHT TO ACT BY WRITTEN CONSENT Shareholder No Vote N/A C5 EXECUTIVES TO RETAIN SIGNIFICANT STOCK Shareholder No Vote N/A C6 MULTIPLE CANDIDATE ELECTIONS Shareholder No Vote N/A PFIZER INC. Security Meeting Type Annual Ticker Symbol PFE Meeting Date 25-Apr-2013 ISIN US7170811035 Agenda 933743090 - Management For/Against Item Proposal Type Vote Management 1A ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For 1B ELECTION OF DIRECTOR: M. ANTHONY BURNS Management For For 1C ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1D ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For 1E ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For 1F ELECTION OF DIRECTOR: HELEN H. HOBBS Management For For 1G ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For 1H ELECTION OF DIRECTOR: JAMES M. KILTS Management For For 1I ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For 1J ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1K ELECTION OF DIRECTOR: IAN C. READ Management For For 1L ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1M ELECTION OF DIRECTOR: MARC TESSIER- LAVIGNE Management For For 2 RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Management For For 4 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY RETENTION Shareholder Against For 5 SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT Shareholder Against For JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 25-Apr-2013 ISIN US4781601046 Agenda 933745068 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For 1D. ELECTION OF DIRECTOR: ALEX GORSKY Management For For 1E. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management For For 1F. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1H. ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1J. ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1K. ELECTION OF DIRECTOR: A. EUGENE WASHINGTON Management For For 1L. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 4. SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK Shareholder Against For 5. SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS AND CORPORATE VALUES Shareholder Against For 6. SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Shareholder For Against AMERICAN EXPRESS COMPANY Security Meeting Type Annual Ticker Symbol AXP Meeting Date 29-Apr-2013 ISIN US0258161092 Agenda 933746402 - Management For/Against Item Proposal Type Vote Management 1. DIRECTOR Management 1 C. BARSHEFSKY For For 2 U.M. BURNS For For 3 K.I. CHENAULT For For 4 P. CHERNIN For For 5 A. LAUVERGEON For For 6 T.J. LEONSIS For For 7 R.C. LEVIN For For 8 R.A. MCGINN For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 D.L. VASELLA For For 12 R.D. WALTER For For 13 R.A. WILLIAMS For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 4. SHAREHOLDER PROPOSAL RELATING TO SEPARATION OF CHAIRMAN AND CEO ROLES. Shareholder For Against PENTAIR LTD Security H6169Q108 Meeting Type Annual Ticker Symbol PNR Meeting Date 29-Apr-2013 ISIN CH0193880173 Agenda 933786711 - Management For/Against Item Proposal Type Vote Management 1A. RE-ELECTION OF DIRECTOR: T. MICHAEL GLENN Management For For 1B. RE-ELECTION OF DIRECTOR: DAVID H.Y. HO Management For For 1C. RE-ELECTION OF DIRECTOR: RONALD L. MERRIMAN Management For For 2. TO APPROVE THE 2 PENTAIR LTD., THE STATUTORY FINANCIAL STATEMENTS AND THE CONSOLIDATED FINANCIAL STATEMENTS OF PENTAIR LTD. FOR THE YEAR ENDED DECEMBER 31, 2012. Management For For 3. TO DISCHARGE THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS FROM LIABILITY FOR THE YEAR ENDED DECEMBER 31, 2012. Management Against Against 4A. TO RE-ELECT DELOITTE AG AS STATUTORY AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING. Management For For 4B. APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 4C. TO ELECT PRICEWATERHOUSECOOPERS AG AS SPECIAL AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING. Management For For 5A. THE APPROPRIATION OF RESULTS FOR THE YEAR ENDED DECEMBER 31, 2012. Management For For 5B. THE CONVERSION AND APPROPRIATION OF RESERVES FROM CAPITAL CONTRIBUTIONS TO DISTRIBUTE AN ORDINARY CASH DIVIDEND. Management For For 6. TO APPROVE BY ADVISORY VOTE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management Against Against 7. TO APPROVE PERFORMANCE GOALS AND RELATED MATTERS UNDER THE PENTAIR LTD. 2 Management For For INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 30-Apr-2013 ISIN US4592001014 Agenda 933744004 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B. ELECTION OF DIRECTOR: W.R. BRODY Management For For 1C. ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1D. ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1E. ELECTION OF DIRECTOR: D.N. FARR Management For For 1F. ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1G. ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1H. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: J.W. OWENS Management For For 1J. ELECTION OF DIRECTOR: V.M. ROMETTY Management For For 1K. ELECTION OF DIRECTOR: J.E. SPERO Management For For 1L. ELECTION OF DIRECTOR: S. TAUREL Management For For 1M. ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management Against Against 4. STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Shareholder Against For 5. STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () Shareholder Against For 6. STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIR () Shareholder For Against 7. STOCKHOLDER PROPOSAL FOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK () Shareholder Against For STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 30-Apr-2013 ISIN US8636671013 Agenda 933750728 - Management For/Against Item Proposal Type Vote Management 1A) ELECTION OF DIRECTOR: HOWARD E. COX, JR. Management For For 1B) ELECTION OF DIRECTOR: SRIKANT M. DATAR, PH.D. Management For For 1C) ELECTION OF DIRECTOR: ROCH DOLIVEUX, DVM Management For For 1D) ELECTION OF DIRECTOR: LOUISE L. FRANCESCONI Management For For 1E) ELECTION OF DIRECTOR: ALLAN C. GOLSTON Management For For 1F) ELECTION OF DIRECTOR: HOWARD L. LANCE Management For For 1G) ELECTION OF DIRECTOR: KEVIN A. LOBO Management For For 1H) ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1I) ELECTION OF DIRECTOR: RONDA E. STRYKER Management For For 2) RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3) APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For PEPSICO, INC. Security Meeting Type Annual Ticker Symbol PEP Meeting Date 01-May-2013 ISIN US7134481081 Agenda 933748521 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: S.L. BROWN Management For For 1B. ELECTION OF DIRECTOR: G.W. BUCKLEY Management For For 1C. ELECTION OF DIRECTOR: I.M. COOK Management For For 1D. ELECTION OF DIRECTOR: D. DUBLON Management For For 1E. ELECTION OF DIRECTOR: V.J. DZAU Management For For 1F. ELECTION OF DIRECTOR: R.L. HUNT Management For For 1G. ELECTION OF DIRECTOR: A. IBARGUEN Management For For 1H. ELECTION OF DIRECTOR: I.K. NOOYI Management For For 1I. ELECTION OF DIRECTOR: S.P. ROCKEFELLER Management For For 1J. ELECTION OF DIRECTOR: J.J. SCHIRO Management For For 1K. ELECTION OF DIRECTOR: L.G. TROTTER Management For For 1L. ELECTION OF DIRECTOR: D. VASELLA Management For For 1M. ELECTION OF DIRECTOR: A. WEISSER Management For For 2. RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Against Against EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 01-May-2013 ISIN US2686481027 Agenda 933748747 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1E. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1G. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1H. ELECTION OF DIRECTOR: WINDLE B. PRIEM Management For For 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1J. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management Against Against 4. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 2003 STOCK PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management Against Against 5. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 1989 EMPLOYEE STOCK PURCHASE PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 6. APPROVAL OF AMENDMENTS TO EMC'S ARTICLES OF ORGANIZATION AND BYLAWS TO ALLOW SHAREHOLDERS TO ACT BY WRITTEN CONSENT BY LESS THAN UNANIMOUS APPROVAL, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 7. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For UNITED PARCEL SERVICE, INC. Security Meeting Type Annual Ticker Symbol UPS Meeting Date 02-May-2013 ISIN US9113121068 Agenda 933754548 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B. ELECTION OF DIRECTOR: MICHAEL J. BURNS Management For For 1C. ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1D. ELECTION OF DIRECTOR: STUART E. EIZENSTAT Management For For 1E. ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1F. ELECTION OF DIRECTOR: WILLIAM R. JOHNSON Management For For 1G. ELECTION OF DIRECTOR: CANDACE KENDLE Management For For 1H. ELECTION OF DIRECTOR: ANN M. LIVERMORE Management For For 1I. ELECTION OF DIRECTOR: RUDY H.P. MARKHAM Management For For 1J. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1K. ELECTION OF DIRECTOR: CAROL B. TOME Management For For 1L. ELECTION OF DIRECTOR: KEVIN M. WARSH Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3. SHAREOWNER PROPOSAL ON LOBBYING DISCLOSURE. Shareholder Against For 4. SHAREOWNER PROPOSAL TO REDUCE THE VOTING POWER OF CLASS A STOCK FROM 10 VOTES PER SHARE TO ONE VOTE PER SHARE. Shareholder For Against ELI LILLY AND COMPANY Security Meeting Type Annual Ticker Symbol LLY Meeting Date 06-May-2013 ISIN US5324571083 Agenda 933750057 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: R. ALVAREZ Management For For 1B. ELECTION OF DIRECTOR: W. BISCHOFF Management For For 1C. ELECTION OF DIRECTOR: R.D. HOOVER Management For For 1D. ELECTION OF DIRECTOR: F.G. PRENDERGAST Management For For 1E. ELECTION OF DIRECTOR: K.P. SEIFERT Management For For 2. RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITOR FOR Management For For 3. APPROVE, BY NON-BINDING VOTE, COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. REAPPROVE MATERIAL TERMS OF THE PERFORMANCE GOALS FOR THE 2002 LILLY STOCK PLAN. Management For For KINDER MORGAN INC Security 49456B101 Meeting Type Annual Ticker Symbol KMI Meeting Date 07-May-2013 ISIN US49456B1017 Agenda 933761771 - Management For/Against Item Proposal Type Vote Management 1. DIRECTOR Management 1 RICHARD D. KINDER For For 2 C. PARK SHAPER For For 3 STEVEN J. KEAN For For 4 ANTHONY W. HALL, JR. For For 5 DEBORAH A. MACDONALD For For 6 MICHAEL MILLER For For 7 MICHAEL C. MORGAN For For 8 FAYEZ SAROFIM For For 9 JOEL V. STAFF For For 10 JOHN STOKES For For 11 ROBERT F. VAGT For For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 08-May-2013 ISIN US0605051046 Agenda 933759017 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN Management For For 1B. ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. Management For For 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1E. ELECTION OF DIRECTOR: ARNOLD W. DONALD Management For For 1F. ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1G. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1H. ELECTION OF DIRECTOR: LINDA P. HUDSON Management For For 1I. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1J. ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1K. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1L. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III Management For For 1M. ELECTION OF DIRECTOR: R. DAVID YOST Management For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). Management For For 3. RATIFICATION OF THE APPOINTMENT OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 4. STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For 5. STOCKHOLDER PROPOSAL - PROXY ACCESS. Shareholder Against For 6. STOCKHOLDER PROPOSAL - MULTIPLE BOARD SERVICE. Shareholder Against For 7. STOCKHOLDER PROPOSAL - POLITICAL CONTRIBUTIONS. Shareholder Against For 8. STOCKHOLDER PROPOSAL - MORTGAGE SERVICING. Shareholder Against For GILEAD SCIENCES, INC. Security Meeting Type Annual Ticker Symbol GILD Meeting Date 08-May-2013 ISIN US3755581036 Agenda 933759031 - Management For/Against Item Proposal Type Vote Management 1. DIRECTOR Management 1 JOHN F. COGAN For For 2 ETIENNE F. DAVIGNON For For 3 CARLA A. HILLS For For 4 KEVIN E. LOFTON For For 5 JOHN W. MADIGAN For For 6 JOHN C. MARTIN For For 7 NICHOLAS G. MOORE For For 8 RICHARD J. WHITLEY For For 9 GAYLE E. WILSON For For 10 PER WOLD-OLSEN For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. TO APPROVE A RESTATEMENT OF GILEAD SCIENCES, INC.'S 2 PLAN. Management Against Against 4. TO APPROVE AN AMENDMENT TO GILEAD'S RESTATED CERTIFICATE OF INCORPORATION. Management For For 5. TO APPROVE, ON THE ADVISORY BASIS, THE COMPENSATION OF GILEAD'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management Against Against 6. TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 7. TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For CAMERON INTERNATIONAL CORPORATION Security 13342B105 Meeting Type Annual Ticker Symbol CAM Meeting Date 08-May-2013 ISIN US13342B1052 Agenda 933759194 - Management For/Against Item Proposal Type Vote Management 1A ELECTION OF DIRECTOR: JAMES T. HACKETT Management For For 1B ELECTION OF DIRECTOR: MICHAEL E. PATRICK Management For For 1C ELECTION OF DIRECTOR: JON ERIK REINHARDSEN Management For For 1D ELECTION OF DIRECTOR: BRUCE W. WILKINSON Management For For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2013. Management For For 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S 2012 EXECUTIVE COMPENSATION. Management For For 4 TO APPROVE THE AMENDMENTS TO AND THE RESTATEMENT OF THE COMPANY'S EQUITY INCENTIVE PLAN. Management For For FORD MOTOR COMPANY Security Meeting Type Annual Ticker Symbol F Meeting Date 09-May-2013 ISIN US3453708600 Agenda 933751720 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: STEPHEN G. BUTLER Management For For 1B. ELECTION OF DIRECTOR: KIMBERLY A. CASIANO Management For For 1C. ELECTION OF DIRECTOR: ANTHONY F. EARLEY, JR. Management For For 1D. ELECTION OF DIRECTOR: EDSEL B. FORD II Management For For 1E. ELECTION OF DIRECTOR: WILLIAM CLAY FORD, JR. Management For For 1F. ELECTION OF DIRECTOR: RICHARD A. GEPHARDT Management For For 1G. ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Management For For 1H. ELECTION OF DIRECTOR: WILLIAM W. HELMAN IV Management For For 1I. ELECTION OF DIRECTOR: JON M. HUNTSMAN, JR. Management For For 1J. ELECTION OF DIRECTOR: RICHARD A. MANOOGIAN Management For For 1K. ELECTION OF DIRECTOR: ELLEN R. MARRAM Management For For 1L. ELECTION OF DIRECTOR: ALAN MULALLY Management For For 1M. ELECTION OF DIRECTOR: HOMER A. NEAL Management For For 1N. ELECTION OF DIRECTOR: GERALD L. SHAHEEN Management For For 1O. ELECTION OF DIRECTOR: JOHN L. THORNTON Management For For 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVES. Management Against Against 4. APPROVAL OF THE TERMS OF THE COMPANY'S ANNUAL INCENTIVE COMPENSATION PLAN. Management For For 5. APPROVAL OF THE TERMS OF THE COMPANY'S 2008 LONG-TERM INCENTIVE PLAN. Management For For 6. APPROVAL OF THE TAX BENEFIT PRESERVATION PLAN. Management For For 7. RELATING TO CONSIDERATION OF A RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. Shareholder For Against 8. RELATING TO ALLOWING HOLDERS OF 10% OF OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETING OF SHAREHOLDERS. Shareholder Against For INTERNATIONAL PAPER COMPANY Security Meeting Type Annual Ticker Symbol IP Meeting Date 13-May-2013 ISIN US4601461035 Agenda 933779362 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: DAVID J. BRONCZEK Management For For 1B. ELECTION OF DIRECTOR: AHMET C. DORDUNCU Management For For 1C. ELECTION OF DIRECTOR: JOHN V. FARACI Management For For 1D. ELECTION OF DIRECTOR: ILENE S. GORDON Management For For 1E. ELECTION OF DIRECTOR: STACEY J. MOBLEY Management For For 1F. ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1G. ELECTION OF DIRECTOR: JOHN L. TOWNSEND, III Management For For 1H. ELECTION OF DIRECTOR: JOHN F. TURNER Management For For 1I. ELECTION OF DIRECTOR: WILLIAM G. WALTER Management For For 1J. ELECTION OF DIRECTOR: J. STEVEN WHISLER Management For For 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For 3. AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION REGARDING SHAREOWNER ACTION BY WRITTEN CONSENT Management For For 4. A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED UNDER THE HEADING "COMPENSATION DISCUSSION & ANALYSIS" Management For For 5. SHAREOWNER PROPOSAL CONCERNING A POLICY ON ACCELERATED VESTING OF EQUITY AWARDS OF SENIOR EXECUTIVES UPON A CHANGE IN CONTROL Shareholder Against For BROADCOM CORPORATION Security Meeting Type Annual Ticker Symbol BRCM Meeting Date 14-May-2013 ISIN US1113201073 Agenda 933766593 - Management For/Against Item Proposal Type Vote Management 1. DIRECTOR Management 1 R.J. FINOCCHIO, JR. For For 2 NANCY H. HANDEL For For 3 EDDY W. HARTENSTEIN For For 4 MARIA M. KLAWE, PH.D. For For 5 JOHN E. MAJOR For For 6 SCOTT A. MCGREGOR For For 7 WILLIAM T. MORROW For For 8 HENRY SAMUELI, PH.D. For For 9 ROBERT E. SWITZ For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For COMCAST CORPORATION Security 20030N101 Meeting Type Annual Ticker Symbol CMCSA Meeting Date 15-May-2013 ISIN US20030N1019 Agenda 933764739 - Management For/Against Item Proposal Type Vote Management 1. DIRECTOR Management 1 KENNETH J. BACON No Vote N/A 2 SHELDON M. BONOVITZ No Vote N/A 3 JOSEPH J. COLLINS No Vote N/A 4 J. MICHAEL COOK No Vote N/A 5 GERALD L. HASSELL No Vote N/A 6 JEFFREY A. HONICKMAN No Vote N/A 7 EDUARDO G. MESTRE No Vote N/A 8 BRIAN L. ROBERTS No Vote N/A 9 RALPH J. ROBERTS No Vote N/A 10 JOHNATHAN A. RODGERS No Vote N/A 11 DR. JUDITH RODIN No Vote N/A 2. RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT AUDITORS Management No Vote N/A 3. TO PROHIBIT ACCELERATED VESTING UPON A CHANGE IN CONTROL Shareholder No Vote N/A 4. TO ADOPT A RECAPITALIZATION PLAN Shareholder No Vote N/A UNILEVER N.V. Security Meeting Type Annual Ticker Symbol UN Meeting Date 15-May-2013 ISIN US9047847093 Agenda 933776253 - Management For/Against Item Proposal Type Vote Management 2. TO ADOPT THE ANNUAL ACCOUNTS AND APPROPRIATION OF THE PROFIT FOR THE 2 Management For For 3. TO DISCHARGE THE EXECUTIVE DIRECTORS IN OFFICE IN THE 2012 FINANCIAL YEAR FOR THE FULFILMENT OF THEIR TASK. Management For For 4. TO DISCHARGE THE NON-EXECUTIVE DIRECTORS IN OFFICE IN THE 2012 FINANCIAL YEAR FOR THE FULFILMENT OF THEIR TASK. Management For For 5. TO RE-APPOINT MR P G J M POLMAN AS AN EXECUTIVE DIRECTOR. Management For For 6. TO RE-APPOINT MR R J-M S HUET AS AN EXECUTIVE DIRECTOR. Management For For 7. TO RE-APPOINT PROFESSOR L O FRESCO AS A NON-EXECUTIVE DIRECTOR. Management For For 8. TO RE-APPOINT MS A M FUDGE AS A NON- EXECUTIVE DIRECTOR. Management For For 9. TO RE-APPOINT MR C E GOLDEN AS A NON- EXECUTIVE DIRECTOR. Management For For TO RE-APPOINT DR B E GROTE AS A NON- EXECUTIVE DIRECTOR. Management For For TO RE-APPOINT MS H NYASULU AS A NON- EXECUTIVE DIRECTOR. Management For For TO RE-APPOINT THE RT HON SIR MALCOLM RIFKIND MP AS A NON-EXECUTIVE DIRECTOR. Management For For TO RE-APPOINT MR K J STORM AS A NON- EXECUTIVE DIRECTOR. Management For For TO RE-APPOINT MR M TRESCHOW AS A NON-EXECUTIVE DIRECTOR. Management For For TO RE-APPOINT MR P S WALSH AS A NON- EXECUTIVE DIRECTOR. Management For For TO APPOINT MRS L M CHA AS A NON- EXECUTIVE DIRECTOR. Management For For TO APPOINT MS M MA AS A NON-EXECUTIVE DIRECTOR. Management For For TO APPOINT MR J RISHTON AS A NON- EXECUTIVE DIRECTOR. Management For For TO APPOINT PRICEWATERHOUSECOOPERS ACCOUNTANTS N.V. AS THE AUDITOR FOR THE 2 Management For For TO DESIGNATE THE BOARD OF DIRECTORS AS THE COMPANY BODY AUTHORISED TO ISSUE SHARES IN THE COMPANY. Management For For TO AUTHORISE THE BOARD OF DIRECTORS TO PURCHASE ORDINARY SHARES AND DEPOSITARY RECEIPTS THEREOF IN THE SHARE CAPITAL OF THE COMPANY. Management For For TO REDUCE THE CAPITAL WITH RESPECT TO SHARES AND DEPOSITARY RECEIPTS THEREOF HELD BY THE COMPANY IN ITS OWN SHARE CAPITAL. Management For For UNION PACIFIC CORPORATION Security Meeting Type Annual Ticker Symbol UNP Meeting Date 16-May-2013 ISIN US9078181081 Agenda 933779398 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: A.H. CARD, JR. Management No Vote N/A 1B. ELECTION OF DIRECTOR: E.B. DAVIS, JR. Management No Vote N/A 1C. ELECTION OF DIRECTOR: T.J. DONOHUE Management No Vote N/A 1D. ELECTION OF DIRECTOR: A.W. DUNHAM Management No Vote N/A 1E. ELECTION OF DIRECTOR: J.R. HOPE Management No Vote N/A 1F. ELECTION OF DIRECTOR: J.J. KORALESKI Management No Vote N/A 1G. ELECTION OF DIRECTOR: C.C. KRULAK Management No Vote N/A 1H. ELECTION OF DIRECTOR: M.R. MCCARTHY Management No Vote N/A 1I. ELECTION OF DIRECTOR: M.W. MCCONNELL Management No Vote N/A 1J. ELECTION OF DIRECTOR: T.F. MCLARTY III Management No Vote N/A 1K. ELECTION OF DIRECTOR: S.R. ROGEL Management No Vote N/A 1L. ELECTION OF DIRECTOR: J.H. VILLARREAL Management No Vote N/A 1M. ELECTION OF DIRECTOR: J.R. YOUNG Management No Vote N/A 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management No Vote N/A 3. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY ON PAY"). Management No Vote N/A 4. ADOPT THE UNION PACIFIC CORPORATION 2 Management No Vote N/A 5. SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder No Vote N/A MONDELEZ INTL, INC Security Meeting Type Annual Ticker Symbol MDLZ Meeting Date 21-May-2013 ISIN US6092071058 Agenda 933759625 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1B. ELECTION OF DIRECTOR: LEWIS W.K. BOOTH Management For For 1C. ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1D. ELECTION OF DIRECTOR: MARK D. KETCHUM Management For For 1E. ELECTION OF DIRECTOR: JORGE S. MESQUITA Management For For 1F. ELECTION OF DIRECTOR: FREDRIC G. REYNOLDS Management For For 1G. ELECTION OF DIRECTOR: IRENE B. ROSENFELD Management For For 1H. ELECTION OF DIRECTOR: PATRICK T. SIEWERT Management For For 1I. ELECTION OF DIRECTOR: RUTH J. SIMMONS Management For For 1J ELECTION OF DIRECTOR: RATAN N. TATA Management For For 1K ELECTION OF DIRECTOR: J.F. VAN BOXMEER Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Against Against 3. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR 2013 Management For For 4. SHAREHOLDER PROPOSAL: REPORT ON EXTENDED PRODUCER RESPONSIBILITY Shareholder Against For 5 SHAREHOLDER PROPOSAL: SUSTAINABILITY REPORT ON GENDER EQUALITY IN THE COMPANY'S SUPPLY CHAIN Shareholder Against For AMERICAN TOWER CORPORATION Security 03027X100 Meeting Type Annual Ticker Symbol AMT Meeting Date 21-May-2013 ISIN US03027X1000 Agenda 933777457 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: RAYMOND P. DOLAN Management For For 1B. ELECTION OF DIRECTOR: RONALD M. DYKES Management For For 1C. ELECTION OF DIRECTOR: CAROLYN F. KATZ Management For For 1D. ELECTION OF DIRECTOR: GUSTAVO LARA CANTU Management For For 1E. ELECTION OF DIRECTOR: JOANN A. REED Management For For 1F. ELECTION OF DIRECTOR: PAMELA D.A. REEVE Management For For 1G. ELECTION OF DIRECTOR: DAVID E. SHARBUTT Management For For 1H. ELECTION OF DIRECTOR: JAMES D. TAICLET, JR. Management For For 1I. ELECTION OF DIRECTOR: SAMME L. THOMPSON Management For For 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED BY- LAWS TO REDUCE THE OWNERSHIP THRESHOLD REQUIRED TO CALL A SPECIAL MEETING. Management For For JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 21-May-2013 ISIN US46625H1005 Agenda 933779728 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: JAMES A. BELL Management For For 1B. ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1C. ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For 1D. ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1E. ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1F. ELECTION OF DIRECTOR: JAMES DIMON Management For For 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For 1H. ELECTION OF DIRECTOR: ELLEN V. FUTTER Management For For 1I. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management Against Against 4. AMENDMENT TO THE FIRM'S RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE SHAREHOLDER ACTION BY WRITTEN CONSENT Management For For 5. REAPPROVAL OF KEY EXECUTIVE PERFORMANCE PLAN Management For For 6. REQUIRE SEPARATION OF CHAIRMAN AND CEO Shareholder For Against 7. REQUIRE EXECUTIVES TO RETAIN SIGNIFICANT STOCK UNTIL REACHING NORMAL RETIREMENT AGE Shareholder Against For 8. ADOPT PROCEDURES TO AVOID HOLDING OR RECOMMENDING INVESTMENTS THAT CONTRIBUTE TO HUMAN RIGHTS VIOLATIONS Shareholder Against For 9. DISCLOSE FIRM PAYMENTS USED DIRECTLY OR INDIRECTLY FOR LOBBYING, INCLUDING SPECIFIC AMOUNTS AND RECIPIENTS' NAMES Shareholder Against For AMGEN INC. Security Meeting Type Annual Ticker Symbol AMGN Meeting Date 22-May-2013 ISIN US0311621009 Agenda 933774968 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Management For For 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Management For For 1C. ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY Management For For 1D. ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL Management For For 1E. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Management For For 1F. ELECTION OF DIRECTOR: MR. ROBERT A. ECKERT Management For For 1G. ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Management For For 1H. ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Management For For 1I. ELECTION OF DIRECTOR: DR. TYLER JACKS Management For For 1J. ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Management For For 1K. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM Management For For 1L. ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER Management For For 1M. ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF OUR PROPOSED AMENDED AND RESTATED 2 PLAN. Management Against Against LYONDELLBASELL INDUSTRIES N.V. Security N53745100 Meeting Type Annual Ticker Symbol LYB Meeting Date 22-May-2013 ISIN NL0009434992 Agenda 933785769 - Management For/Against Item Proposal Type Vote Management 1. DIRECTOR Management 1 JACQUES AIGRAIN For For 2 SCOTT M. KLEINMAN For For 3 BRUCE A. SMITH For For 2. ADOPTION OF ANNUAL ACCOUNTS FOR Management For For 3. DISCHARGE FROM LIABILITY OF SOLE MEMBER OF THE MANAGEMENT BOARD Management Against Against 4. DISCHARGE FROM LIABILITY OF MEMBERS OF THE SUPERVISORY BOARD Management Against Against 5. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 6. APPOINTMENT OF PRICEWATERHOUSECOOPERS ACCOUNTANTS N.V. AS OUR AUDITOR FOR THE DUTCH ANNUAL ACCOUNTS Management For For 7. APPROVAL OF COMPENSATION OF THE MEMBERS OF THE SUPERVISORY BOARD Management For For 8. RATIFICATION AND APPROVAL OF DIVIDENDS IN RESPECT OF THE 2012 FISCAL YEAR Management For For 9. ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION Management Against Against APPROVAL TO REPURCHASE UP TO 10% OF ISSUED SHARE CAPITAL Management For For APPROVAL TO CANCEL UP TO 10% OF SHARE CAPITAL HELD IN TREASURY Management For For APPROVAL TO AMEND ARTICLES OF ASSOCIATION Management For For LYONDELLBASELL INDUSTRIES N.V. Security N53745100 Meeting Type Annual Ticker Symbol LYB Meeting Date 22-May-2013 ISIN NL0009434992 Agenda 933817011 - Management For/Against Item Proposal Type Vote Management 1. DIRECTOR Management 1 JACQUES AIGRAIN 2 SCOTT M. KLEINMAN 3 BRUCE A. SMITH 2. ADOPTION OF ANNUAL ACCOUNTS FOR Management 3. DISCHARGE FROM LIABILITY OF SOLE MEMBER OF THE MANAGEMENT BOARD Management 4. DISCHARGE FROM LIABILITY OF MEMBERS OF THE SUPERVISORY BOARD Management 5. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management 6. APPOINTMENT OF PRICEWATERHOUSECOOPERS ACCOUNTANTS N.V. AS OUR AUDITOR FOR THE DUTCH ANNUAL ACCOUNTS Management 7. APPROVAL OF COMPENSATION OF THE MEMBERS OF THE SUPERVISORY BOARD Management 8. RATIFICATION AND APPROVAL OF DIVIDENDS IN RESPECT OF THE 2012 FISCAL YEAR Management 9. ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION Management APPROVAL TO REPURCHASE UP TO 10% OF ISSUED SHARE CAPITAL Management APPROVAL TO CANCEL UP TO 10% OF SHARE CAPITAL HELD IN TREASURY Management APPROVAL TO AMEND ARTICLES OF ASSOCIATION Management THE HOME DEPOT, INC. Security Meeting Type Annual Ticker Symbol HD Meeting Date 23-May-2013 ISIN US4370761029 Agenda 933779259 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B. ELECTION OF DIRECTOR: FRANCIS S. BLAKE Management For For 1C. ELECTION OF DIRECTOR: ARI BOUSBIB Management For For 1D. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management For For 1E. ELECTION OF DIRECTOR: J. FRANK BROWN Management For For 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY Management For For 1G. ELECTION OF DIRECTOR: ARMANDO CODINA Management For For 1H. ELECTION OF DIRECTOR: BONNIE G. HILL Management For For 1I. ELECTION OF DIRECTOR: KAREN L. KATEN Management For For 1J. ELECTION OF DIRECTOR: MARK VADON Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF THE MATERIAL TERMS OF OFFICER PERFORMANCE GOALS UNDER THE MANAGEMENT INCENTIVE PLAN Management For For 5. APPROVAL OF THE AMENDED AND RESTATED 2 INCENTIVE PLAN Management For For 6. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT Shareholder Against For 7. SHAREHOLDER PROPOSAL REGARDING STORMWATER MANAGEMENT POLICY Shareholder Against For CONTINENTAL RESOURCES, INC. Security Meeting Type Annual Ticker Symbol CLR Meeting Date 23-May-2013 ISIN US2120151012 Agenda 933782864 - Management For/Against Item Proposal Type Vote Management 1. DIRECTOR Management 1 HAROLD G. HAMM For For 2 JOHN T. MCNABB, II For For 3 DAVID L. BOREN For For 2. APPROVAL OF THE COMPANY'S 2013 LONG- TERM INCENTIVE PLAN. Management For For 3. RATIFICATION OF SELECTION OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For MERCK & CO., INC. Security 58933Y105 Meeting Type Annual Ticker Symbol MRK Meeting Date 28-May-2013 ISIN US58933Y1055 Agenda 933782319 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For 1B. ELECTION OF DIRECTOR: THOMAS R. CECH Management For For 1C. ELECTION OF DIRECTOR: KENNETH C. FRAZIER Management For For 1D. ELECTION OF DIRECTOR: THOMAS H. GLOCER Management For For 1E. ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. Management For For 1F. ELECTION OF DIRECTOR: C. ROBERT KIDDER Management For For 1G. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For 1H. ELECTION OF DIRECTOR: CARLOS E. REPRESAS Management For For 1I. ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For 1J. ELECTION OF DIRECTOR: CRAIG B. THOMPSON Management For For 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For 1L. ELECTION OF DIRECTOR: PETER C. WENDELL Management For For 2. RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDERS' RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For 5. SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREOWNER MEETINGS. Shareholder Against For 6. SHAREHOLDER PROPOSAL CONCERNING A REPORT ON CHARITABLE AND POLITICAL CONTRIBUTIONS. Shareholder Against For 7. SHAREHOLDER PROPOSAL CONCERNING A REPORT ON LOBBYING ACTIVITIES. Shareholder Against For CHEVRON CORPORATION Security Meeting Type Annual Ticker Symbol CVX Meeting Date 29-May-2013 ISIN US1667641005 Agenda 933786874 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: L.F. DEILY Management For For 1B. ELECTION OF DIRECTOR: R.E. DENHAM Management For For 1C. ELECTION OF DIRECTOR: A.P. GAST Management For For 1D. ELECTION OF DIRECTOR: E. HERNANDEZ Management For For 1E. ELECTION OF DIRECTOR: G.L. KIRKLAND Management For For 1F. ELECTION OF DIRECTOR: C.W. MOORMAN Management For For 1G. ELECTION OF DIRECTOR: K.W. SHARER Management For For 1H. ELECTION OF DIRECTOR: J.G. STUMPF Management For For 1I. ELECTION OF DIRECTOR: R.D. SUGAR Management For For 1J. ELECTION OF DIRECTOR: C. WARE Management For For 1K. ELECTION OF DIRECTOR: J.S. WATSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management Against Against 4. APPROVAL OF AMENDMENTS TO LONG- TERM INCENTIVE PLAN Management Against Against 5. SHALE ENERGY OPERATIONS Shareholder Against For 6. OFFSHORE OIL WELLS Shareholder Against For 7. CLIMATE RISK Shareholder Against For 8. LOBBYING DISCLOSURE Shareholder Against For 9. CESSATION OF USE OF CORPORATE FUNDS FOR POLITICAL PURPOSES Shareholder Against For CUMULATIVE VOTING Shareholder For Against SPECIAL MEETINGS Shareholder Against For INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder For Against COUNTRY SELECTION GUIDELINES Shareholder Against For EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 29-May-2013 ISIN US30231G1022 Agenda 933791243 - Management For/Against Item Proposal Type Vote Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 U.M. BURNS For For 4 L.R. FAULKNER For For 5 J.S. FISHMAN For For 6 H.H. FORE For For 7 K.C. FRAZIER For For 8 W.W. GEORGE For For 9 S.J. PALMISANO For For 10 S.S REINEMUND For For 11 R.W. TILLERSON For For 12 W.C. WELDON For For 13 E.E. WHITACRE, JR. For For 2. RATIFICATION OF INDEPENDENT AUDITORS () Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () Management Against Against 4. INDEPENDENT CHAIRMAN () Shareholder For Against 5. MAJORITY VOTE FOR DIRECTORS () Shareholder For Against 6. LIMIT DIRECTORSHIPS () Shareholder Against For 7. REPORT ON LOBBYING () Shareholder Against For 8. POLITICAL CONTRIBUTIONS POLICY (PAGE Shareholder Against For 9. AMENDMENT OF EEO POLICY () Shareholder Against For REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For BLACKROCK, INC. Security 09247X101 Meeting Type Annual Ticker Symbol BLK Meeting Date 30-May-2013 ISIN US09247X1019 Agenda 933791027 - Management For/Against Item Proposal Type Vote Management 1A. ELECTION OF DIRECTOR: ABDLATIF YOUSEF AL-HAMAD Management For For 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA Management For For 1C. ELECTION OF DIRECTOR: DENNIS D. DAMMERMAN Management For For 1D. ELECTION OF DIRECTOR: JESSICA P. EINHORN Management For For 1E. ELECTION OF DIRECTOR: FABRIZIO FREDA Management For For 1F. ELECTION OF DIRECTOR: DAVID H. KOMANSKY Management For For 1G. ELECTION OF DIRECTOR: JAMES E. ROHR Management For For 1H. ELECTION OF DIRECTOR: SUSAN L. WAGNER Management For For 2. APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED AND DISCUSSED IN THE PROXY STATEMENT. Management Against Against 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS BLACKROCK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For LOWE'S COMPANIES, INC. Security Meeting Type Annual Ticker Symbol LOW Meeting Date 31-May-2013 ISIN US5486611073 Agenda 933791546 - Management For/Against Item Proposal Type Vote Management 1. DIRECTOR Management 1 RAUL ALVAREZ For For 2 DAVID W. BERNAUER For For 3 LEONARD L. BERRY For For 4 PETER C. BROWNING For For 5 RICHARD W. DREILING For For 6 DAWN E. HUDSON For For 7 ROBERT L. JOHNSON For For 8 MARSHALL O. LARSEN For For 9 RICHARD K. LOCHRIDGE For For 10 ROBERT A. NIBLOCK For For 11 ERIC C. WISEMAN For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION REQUIREMENTS. Shareholder Against For LIBERTY GLOBAL, INC. Security Meeting Type Special Ticker Symbol LBTYA Meeting Date 03-Jun-2013 ISIN US5305551013 Agenda 933820498 - Management For/Against Item Proposal Type Vote Management 1. TO APPROVE THE ISSUANCE OF ORDINARY SHARES BY LIBERTY GLOBAL CORPORATION LIMITED TO LIBERTY GLOBAL, INC. AND VIRGIN MEDIA INC. STOCKHOLDERS ON THE TERMS AND CONDITIONS SET OUT IN THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 5, 2013, AMONG LIBERTY GLOBAL, INC., CERTAIN OF ITS SUBSIDIARIES AND VIRGIN MEDIA INC., AS IT MAY BE AMENDED FROM TIME TO TIME. Management For For 2. TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 5, 2013, AMONG LIBERTY GLOBAL, INC., CERTAIN OF ITS SUBSIDIARIES AND VIRGIN MEDIA INC., AS IT MAY BE AMENDED FROM TIME TO TIME. Management For For 3. TO APPROVE ANY ADJOURNMENT OF THE SPECIAL MEETING IF NECESSARY OR APPROPRIATE TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO EITHER APPROVE THE ISSUANCE OF ORDINARY SHARES IN PROPOSAL 1 OR THE ADOPTION OF THE AGREEMENT AND PLAN OF MERGER IN PROPOSAL 2. Management For For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 06-Jun-2013 ISIN US38259P5089 Agenda 933801905 - Management For/Against Item Proposal Type Vote Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. A STOCKHOLDER PROPOSAL REGARDING A REPORT ON LEAD BATTERIES IN GOOGLE'S SUPPLY CHAIN, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 5. A STOCKHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING SUCCESSION PLANNING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For NEWS CORPORATION Security 65248E104 Meeting Type Special Ticker Symbol NWSA Meeting Date 11-Jun-2013 ISIN US65248E1047 Agenda 933811007 - Management For/Against Item Proposal Type Vote Management 1. AMENDMENT TO PARENT'S RESTATED CERTIFICATE OF INCORPORATION CLARIFYING OUR ABILITY TO MAKE DISTRIBUTIONS IN COMPARABLE SECURITIES IN CONNECTION WITH SEPARATION TRANSACTIONS, INCLUDING THE SEPARATION. Management For For 2. AMENDMENT TO PARENT'S RESTATED CERTIFICATE OF INCORPORATION TO ALLOW US TO MAKE CERTAIN DISTRIBUTIONS ON SUBSIDIARY-OWNED SHARES AND CREATE ADDITIONAL SUBSIDIARY-OWNED SHARES. Management For For FACEBOOK INC. Security 30303M102 Meeting Type Annual Ticker Symbol FB Meeting Date 11-Jun-2013 ISIN US30303M1027 Agenda 933811538 - Management For/Against Item Proposal Type Vote Management 1. DIRECTOR Management 1 MARC L. ANDREESSEN For For 2 ERSKINE B. BOWLES For For 3 S.D. DESMOND-HELLMANN For For 4 DONALD E. GRAHAM For For 5 REED HASTINGS For For 6 SHERYL K. SANDBERG For For 7 PETER A. THIEL For For 8 MARK ZUCKERBERG For For 2. TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF FACEBOOK, INC.'S NAMED EXECUTIVE OFFICERS. Management Against Against 3. TO VOTE, ON A NON-BINDING ADVISORY BASIS, WHETHER A NON-BINDING ADVISORY VOTE ON THE COMPENSATION PROGRAM FOR FACEBOOK, INC.'S NAMED EXECUTIVE OFFICERS SHOULD BE HELD EVERY ONE, TWO OR THREE YEARS. Management 1 Year Against 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For CELGENE CORPORATION Security Meeting Type Annual Ticker Symbol CELG Meeting Date 12-Jun-2013 ISIN US1510201049 Agenda 933806866 - Management For/Against Item Proposal Type Vote Management 1. DIRECTOR Management 1 ROBERT J. HUGIN For For 2 R.W. BARKER, D. PHIL. For For 3 MICHAEL D. CASEY For For 4 CARRIE S. COX For For 5 RODMAN L. DRAKE For For 6 M.A. FRIEDMAN, M.D. For For 7 GILLA KAPLAN, PH.D. For For 8 JAMES J. LOUGHLIN For For 9 ERNEST MARIO, PH.D. For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For 3. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2008 STOCK INCENTIVE PLAN. Management Against Against 4. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 5. STOCKHOLDER PROPOSAL DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. Shareholder Against For TOYOTA MOTOR CORPORATION Security Meeting Type Annual Ticker Symbol TM Meeting Date 14-Jun-2013 ISIN US8923313071 Agenda 933842026 - Management Item Proposal Type Vote 1. DISTRIBUTION OF SURPLUS Management For For 2A. ELECTION OF DIRECTOR: TAKESHI UCHIYAMADA Management For For 2B. ELECTION OF DIRECTOR: AKIO TOYODA Management For For 2C. ELECTION OF DIRECTOR: SATOSHI OZAWA Management For For 2D. ELECTION OF DIRECTOR: NOBUYORI KODAIRA Management For For 2E. ELECTION OF DIRECTOR: MITSUHISA KATO Management For For 2F. ELECTION OF DIRECTOR: MASAMOTO MAEKAWA Management For For 2G. ELECTION OF DIRECTOR: MAMORU FURUHASHI Management For For 2H. ELECTION OF DIRECTOR: YASUMORI IHARA Management For For 2I. ELECTION OF DIRECTOR: SEIICHI SUDO Management For For 2J. ELECTION OF DIRECTOR: KOEI SAGA Management For For 2K. ELECTION OF DIRECTOR: KIYOTAKA ISE Management For For 2L. ELECTION OF DIRECTOR: SHIGEKI TERASHI Management For For 2M. ELECTION OF DIRECTOR: YOSHIMASA ISHII Management For For 2N. ELECTION OF DIRECTOR: IKUO UNO Management For For 2O. ELECTION OF DIRECTOR: HARUHIKO KATO Management For For 2P. ELECTION OF DIRECTOR: MARK T. HOGAN Management For For 3. PARTIAL AMENDMENT OF THE ARTICLES OF INCORPORATION Management For For 4. PAYMENT OF EXECUTIVE BONUSES Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ J. Philip Bell Date: August 26, 2013 J. Philip Bell President and Principal Executive Officer The Crescent Funds
